Case 1:20-cv-01818-TWP-TAB Document 16 Filed 01/13/21 Page 1 of 4 PageID #: 168




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 DAVID STEWART,                                           )
                                                          )
                                Plaintiff,                )
                                                          )
                           v.                             )      No. 1:20-cv-01818-TWP-TAB
                                                          )
 WEXFORD,                                                 )
 GEO GROUP,                                               )
 DOCTOR,                                                  )
                                                          )
                                Defendants.               )


           Order Screening Amended Complaint and Directing Further Proceedings

         Plaintiff David Stewart, an inmate at New Castle Correctional Facility, has sued Wexford,

 The GEO Group and an Unknown Doctor. Because Mr. Stewart is a prisoner, his amended

 complaint is now subject to screening. For the reasons set forth in this Order, the claims against

 Wexford of Indiana, LLC, ("Wexford") 1 shall proceed as to the alleged Eighth Amendment

 violations while all other claims are dismissed.

                                             I. Screening Standard

         Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any portion

 of the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary

 relief against a defendant who is immune from such relief. In determining whether the complaint

 states a claim, the Court applies the same standard as when addressing a motion to dismiss under

 Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

 To survive dismissal,


 1
   The Clerk is Directed to update the docket to reflect that Wexford's legal name is Wexford of
 Indiana, LLC.
                                                      1
Case 1:20-cv-01818-TWP-TAB Document 16 Filed 01/13/21 Page 2 of 4 PageID #: 169




         [the] complaint must contain sufficient factual matter, accepted as true, to state a
         claim for relief that is plausible on its face. A claim has facial plausibility when
         the plaintiff pleads factual content that allows the court to draw the reasonable
         inference that the defendant is liable for the misconduct alleged.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

 are construed liberally and held to a less stringent standard than formal pleadings drafted by

 lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                    II. The Amended Complaint

         Construed liberally, the amended complaint alleges that Wexford has violated the plaintiff's

 Eighth Amendment rights because it has failed to provide the plaintiff with the medical care

 necessary to treat his chronic conditions, including high blood pressure, diabetic neuropathy, high

 cholesterol, and provision of blood thinners necessary to prevent clotting around heart stents. See

 dkt. 13 at pp. 6-14. Specifically, Wexford has a practice of failing to provide 1) an uninterrupted

 supply of prescription medications, 2) timely responses to health care requests, 3) necessary

 appointments with specialists (i.e., Cardiologist Dr. Gray), and 4) needed medical equipment (i.e.,

 refused diabetic shoes). These four practices which injured the plaintiff also state a claim of

 negligence under Indiana law. The plaintiff seeks money damages and injunctive relief. Dkt. 13

 at p. 17.

                                      III. Discussion of Claims

         Applying the screening standard to the factual allegations in the amended complaint certain

 claims are dismissed while other claims shall proceed as submitted.

         First, claims against the unknown doctor are dismissed for failure to state a claim upon

 which relief can be granted because "it is pointless to include [an] anonymous defendant [ ] in

 federal court; this type of placeholder does not open the door to relation back under Fed. R. Civ.

 P. 15, nor can it otherwise help the plaintiff." Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir.

                                                   2
Case 1:20-cv-01818-TWP-TAB Document 16 Filed 01/13/21 Page 3 of 4 PageID #: 170




 1997) (internal citations omitted). Bringing suit against unnamed, or "John Doe," defendants in

 federal court is generally disfavored by the Seventh Circuit. If through discovery, the plaintiff is

 able to learn the name of the unknown defendant, he may seek leave to add a claim against him or

 her.

         Second, claims against GEO Group are dismissed because there are no factual allegations

 alleged against it that support a federal claim for relief.

         Third, claims based on the Indiana Deceptive Consumer Sales Act "and other applicable

 Indiana laws" are dismissed for lack of jurisdiction. This state law claim is based on the theory

 that the plaintiff and other inmates are improperly charged Five Dollars every time they request to

 see a nurse or doctor. In addition, the plaintiff has allegedly been improperly charged for

 prescription refills. As a result, the plaintiff has overpaid for services and experienced pain and

 suffering, including emotional distress. This state law claim is separate and distinct from the Eighth

 Amendment and negligence claims that shall proceed in this action.

         Title 28 U.S.C. § 1367 provides in relevant part:

         [I]n any civil action of which the district courts have original jurisdiction, the
         district courts shall have supplemental jurisdiction over all other claims that are so
         related to claims in the action within such original jurisdiction that they form part
         of the same case or controversy under Article III of the United States Constitution.

 28 U.S.C.A. § 1367. The Indiana Deceptive Consumer Sales Act claim challenges monetary

 payments while the Eighth Amendment claims proceeding in this case relate to the medical care

 the plaintiff has received. Accordingly, this Court does not have supplemental jurisdiction over

 the Indiana Deceptive Consumer Sales Act claim or any other state law claims based on monetary

 payments for medical care. Nothing in this Order prohibits the plaintiff from pursuing these state

 law claims in state court.




                                                    3
Case 1:20-cv-01818-TWP-TAB Document 16 Filed 01/13/21 Page 4 of 4 PageID #: 171




        The claims which shall proceed in this action are the Eighth Amendment and state law

 negligence claims set forth against Wexford of Indiana, LLC, in Part II of this Order. These are

 the only viable claims identified by the Court. All other claims are dismissed. If the plaintiff

 believes that additional claims were alleged in the amended complaint, but not identified by the

 Court, he shall have through February 12, 2021, in which to identify those claims.

        The clerk is directed to terminate GEO Group and the Unknown Doctors defendants on

 the docket.

                                     IV. Service of Process

           The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendant

 Wexford of Indiana, LLC, in the manner specified by Rule 4(d). Process shall consist of the

 amended complaint filed on December 11, 2020, dkt [13], applicable forms (Notice of Lawsuit

 and Request for Waiver of Service of Summons and Waiver of Service of Summons), and this

 Order. The clerk is directed to serve Wexford of Indiana, LLC, electronically.

        IT IS SO ORDERED.


 Date: 1/13/2021



 Distribution:

 DAVID STEWART
 260270
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 Electronic service to Wexford of Indiana, LLC




                                                 4
